Citation Nr: 0334165	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2. Entitlement to service connection for herniated nucleus 
pulposus and degenerative disk disease with spondylosis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter came before the Board of Veterans' Appeal (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO), denying the veteran entitlement to service 
connection for headaches and a cervical spine disorder.


REMAND

The veteran and his representative contend that he has a 
cervical spine disorder and related headaches stemming from 
injury to his neck in service.

In support of his claim, the veteran has made reference to an 
August 2002 VA neurological consultation for his complaints 
of neck pain.  It was noted by the veteran's examiner on this 
consultation that the veteran sustained injuries to his back 
and neck as a result of a helicopter crash during military 
service.  Following clinical examination of the veteran and a 
MRI study of the cervical spine, cervical degenerative and 
posttraumatic arthritis was diagnosed.  The examiner further 
stated that these findings are more likely than not related 
to the injuries the veteran sustained in the helicopter crash 
in service.

Our preliminary review of the service medical record shows 
that the veteran was involved in a helicopter crash in 
service.  Soft tissue injury to his left thigh as well as 
complaints of back pain were clinically noted contemporaneous 
to the event. 

 The veteran's representative in his November 2003 Brief to 
the Board has requested that a VA examination be provided to 
the veteran for purposes of obtaining a medical opinion as to 
the etiology of the veteran's current cervical spine 
disorder.  In light of the VA neurological consultation 
above, the Board is of the opinion further VA examination of 
the veteran is required prior to further appellate review.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
the 30-day period involved in Section 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants who claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is being REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of him since service for 
complaints referable to his cervical 
spine.  After securing any necessary 
release required, the RO should obtain 
all identified records.  The RO should 
then ensure that relevant records of 
contemporary VA treatment or clinical 
evaluations are associated with the 
veteran's claims file.

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the extent and severity of the 
veteran's cervical spine pathology.  With 
respect to the cervical spine disability, 
the examiner should specify whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that any 
cervical spine disability noted 
originated during service, or is 
otherwise etiologically related to any 
incident of service, to specifically 
include the evaluation and treatment 
rendered to the veteran for injuries 
sustained as a result of a helicopter 
crash therein.  The examiner should 
support his or her assessment by 
discussing medical principals as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
examiner should acknowledge such review 
in the examination report.  All 
examination findings, including 
radiological findings specifically 
referable to the veteran's cervical spine 
as well as complete rationale for the 
opinions and conclusions reached should 
be set forth in the report.

4.  The RO should then readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case should contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



